Case 1:21-cr-10257-WGY Document 15-1 Filed 09/07/21 Page 1 of 2

&JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. ll Investigating Agency HSI
City _BOSTON Related Case Information:
County SUFFOLK Superseding Ind./ Inf. Case No,
Same Defendant New Defendant
Magistrate Judge Case Number 20-MJ-6621-MPK

 

Search Warrant Case Number
R 20/R 40 from District of

 

 

Defendant Information:

 

 

 

 

 

 

Defendant Name ANGEL BAUTISTA ROSSI Juvenile: [| Yes No
Is this person an attorney and/or a member of any state/federal bar: [| Yes No

Alias Name

Address (City & State) BOSTON, MA

Birth date (Yr only): 1977 SSN (last4#):; XXX Sex M__ Races Nationality: D/R

Defense Counsel if known: JULIE ANN OLSON Address 51 SLEEPER STREET

Bar Number BOSTON, MA 02210

U.S. Attorney Information:

 

 

 

AUSA _KENNETH G. SHINE Bar Number if applicable _459210
Interpreter: Yes [| No List language and/or dialect: SPANISH
Victims: [V]ves[]No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)_— [_] Yes No
Matter to be SEALED: [ | Yes No
{ ]Warrant Requested [| Regular Process [ ] In Custody

Location Status:

Arrest Date

 

 

 

 

 

 

[_ ]Already in Federal Custody as of in

[V ] Already in State Custody at DEDHAM HOC [Serving Sentence [V Awaiting Trial
[Jon Pretrial Release: Ordered by: on

Charging Document: [_|complaint [¥] Information [| Indictment

Total # of Counts: [Petty ___ [_]|Misdemeanor —— Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are

accurately set forth above. GZ
Date: 09/07/2021 Signature of AUSA:

 
Case 1:21-cr-10257-WGY Document 15-1 Filed 09/07/21 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant ANGEL BAUTISTA ROSSI

U.S.C. Citations
Index Key/Code Description of Offense Charged Count Numbers

FALSE REPRESENTATIONS OF A SOCIAL
Set] _42 USC 408(a)(7)(B) SECURITY NUMBER 1

Set 2

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
